           Case 1:20-cv-10632-KPF Document 25 Filed 07/26/21 Page 1 of 2
                                  Maria C. Mannarino                                                   Dentons US LLP
                                  Managing Associate                                        1221 Avenue of the Americas
                                                                                              New York, NY 10020-1089
                                  maria.mannarino@dentons.com                                             United States
                                  D   +1 212 768 5311
                                                                            བྷ ᡀSalans FMC SNR Denton McKenna Long
                                                                                                        dentons.com




July 23, 2021


VIA ECF
                                                                      MEMO ENDORSED
The Honorable Katharine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:    Jaquez v. Gorilla Fitness, LLC: Case No. 1:20-cv-10632-KPF

Dear Judge Failla:

We represent defendant Gorilla Fitness, LLC (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, Ramon Jaquez, we jointly and respectfully move this Court to stay all case deadlines
in this action for forty five (45) days, from July 23, 2021 to September 6, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Maria C. Mannarino
                                                         Maria C. Mannarino




cc:     All counsel of record (by ECF)
          Case 1:20-cv-10632-KPF Document 25 Filed 07/26/21 Page 2 of 2

Application GRANTED. All deadlines and conferences in this matter are
hereby adjourned. Furthermore, the Court ORDERS that this action be
conditionally discontinued without prejudice and without costs;
provided, however, that on or before September 6, 2021, the parties may
submit to the Court their own Stipulation of Settlement and Dismissal
for the Court to So Order. Otherwise, within such time Plaintiff may
apply by letter for restoration of the action to the active calendar of
the Court in the event that the settlement is not consummated. Upon
such application for reinstatement, the parties shall continue to be
subject to the Court’s jurisdiction, the Court shall promptly reinstate
the action to its active docket, and the parties shall be directed to
appear before the Court, without the necessity of additional process,
on a date within ten (10) days of the application, to schedule
remaining pretrial proceedings and/or dispositive motions, as
appropriate. This Order shall be deemed a final discontinuance of the
action with prejudice in the event that Plaintiff has not requested
restoration of the case to the active calendar on or before September
6, 2021.

The Clerk of Court is directed to terminate all pending motions,
adjourn all remaining dates, and close this case.



Dated:   July 26, 2021               SO ORDERED.
         New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
